Citation Nr: 1758422	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-06 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether the reduction in the evaluation for temporomandibular joint (TMJ) dysfunction from a 10 percent rating to a noncompensable rating, effective March 3, 2011, was proper.

2. Entitlement to service connection for a headache disorder, to include as secondary to TMJ dysfunction.

3. Entitlement to service connection for a sleep disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the claim currently lies with the RO in Montgomery, Alabama.

The Veteran testified before the Board at an April 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2012 rating decision reduced the evaluation for the Veteran's service-connected TMJ dysfunction from 10 percent to noncompensable effective March 3, 2011.

2. As of March 3, 2011, the 10 percent evaluation for TMJ dysfunction had been in effect for less than five years.

3. At the time the reduction in the disability evaluation was effectuated, the Veteran's TMJ dysfunction had not undergone sustained improvement.

4. In an April 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for the Veteran's service-connected TMJ dysfunction was not proper, and the 10 percent disability evaluation is restored from March 3, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.150 (2017).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a sleep disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Rating Reduction

In a January 2012 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected TMJ dysfunction from 10 percent to noncompensable, effective March 3, 2011.  38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Initially, the Board notes that the January 2012 rating decision did not affect the Veteran's overall 60 percent disability rating.  Where a rating reduction does not involve reduction in the overall rate of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105 (e) do not apply.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of §3.105(e) do not apply when there is no change in the overall disability rating).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2017).  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 10 percent evaluation was effective July 20, 2009, less than five years before the reduction took effect on March 3, 2011.  Thus, various provisions of 38 C.F.R. § 3.344 pertaining to rating stability do not apply and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c). 

The Veteran was provided a VA examination in September 2009 at which time he was diagnosed with left wide TMJ dysfunction.  This examination included a review of the Veteran's subjective history and an objective examination revealing loss of motion at the temporomandibular articulation, with intercisal range of motion from zero to 40 millimeters (mm). A second VA examination was provided in June 2011.  The VA examiner stated that the Veteran self-reported that he had no dental or oral condition, including TMJ.  The VA examiner did not review contemporaneous private treatment records showing treatment for left jaw pain and, while the VA examiner noted the TMJ exam was normal, it is unclear whether this conclusion was based on a physical examination or only on the Veteran's subjective reports, the accuracy of which the Veteran disputes.  In this regard, there are no objective findings regarding range of motion of the temporomandibular articulation included within the examination report.

In this case, the Board finds that the evidence does not establish sustained improvement in the Veteran's service-connected TMJ dysfunction.  In fact, the objective evidence of record at the time of the reduction includes no range of motion testing of the temporomandibular articulation, on which the 10 percent evaluation was initially awarded.  The Board acknowledges that the RO may be correct in finding that the state of the Veteran's TMJ dysfunction does not meet the rating criteria for a 10 percent evaluation.  See generally 38 C.F.R. § 4.150, Diagnostic Code 9905 (2017).  However, the Board again notes that the Veteran does not bear the responsibility to demonstrate that he is entitled to retain the higher evaluations.  Brown, 5 Vet. App. at 418. 

The objective evidence of record does not allow a conclusion that there had been a sustained improvement in the Veteran's TMJ dysfunction at the time of the January 2012 reduction.  As such, the reduction of the 10 percent evaluation to noncompensable, effective from March 3, 2011, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.

II. Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).  The appellant has withdrawn the issue of service connection for a sleep disorder; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

Restoration of the 10 percent evaluation for TMJ dysfunction is granted effective March 3, 2011.

The appeal of entitlement to service connection for a sleep disorder is dismissed.


REMAND

The Veteran claims entitlement to service connection for a headache disorder as directly related to injuries sustained during active service or, in the alternative, as secondary to service-connected nasal obstruction and/or TMJ dysfunction.  While he was provided a VA examination in May 2011, an opinion was offered addressing only secondary service connection as it relates to nasal obstruction.  No opinion was offered which addresses direct service connection, or secondary service connection as related to TMJ dysfunction.  As such, a remand is required to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed headache disorder.  The entire claims file must be provided to the examiner for review, and the examination report must reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed and findings reported in detail.  Following a review of the claims file, and physical examination of the Veteran, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current headache disorder had its onset or is otherwise etiologically related to his period of active service?  In offering this opinion, the examiner must address the Veteran's reports of experiencing headaches since an in-service injury.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's headache disorder is proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected nasal obstruction or TMJ dysfunction?

A complete rationale must be offered for all opinions expressed, including a discussion of the medical principles and evidence of record which led to the conclusions reached.

2. Review the VA examination report and ensure compliance with the instructions above.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


